Exhibit 10.1
   

 
PURCHASE AGREEMENT
 
BETWEEN
 
BEHRINGER HARVARD 2800 MOCKINGBIRD LP,
a Texas limited partnership
 
AS SELLER
 
AND
 
ROUNDTREE AUTOMOTIVE GROUP, L.L.C.,
a Louisiana limited liability company
 
AS PURCHASER
 
covering and describing the property located at
 
2800 MOCKINGBIRD LANE
 
in
 
Dallas County, Texas
   

 
 
 

--------------------------------------------------------------------------------

 

PURCHASE AGREEMENT
 
THIS AGREEMENT is entered into as of March ___, 2011 (the “Effective Date”),
between BEHRINGER HARVARD 2800 MOCKINGBIRD LP, a Texas limited partnership
(“Seller”), and ROUNDTREE AUTOMOTIVE GROUP, L.L.C., a Louisiana limited
liability company (“Purchaser”).
 
ARTICLE I
 
PURCHASE AND SALE
 
1.1          Agreement of Purchase and Sale. In consideration of their covenants
set forth in this Agreement, Seller agrees to sell to Purchaser, and Purchaser
agrees to purchase from Seller, for the Purchase Price (as hereinafter defined)
and on the terms and conditions set forth herein, the following:
 
(a)           All of the land situated in the City of Dallas, the County of
Dallas and the State of Texas, described on Exhibit A attached hereto and made a
part hereof, together with all right, title and interest of Seller in and to all
benefits, privileges, easements, tenements, hereditaments and appurtenances
thereon or appertaining thereto, and together with all right, title and interest
of Seller in and to adjacent streets, alleys and rights-of-way (the “Real
Estate”).
 
(b)           All structures, buildings, improvements and fixtures, including
without limitation all equipment and appliances, used in connection with the
operation or occupancy thereof, such as heating and air-conditioning systems and
facilities used to provide any utility services, parking services,
refrigeration, ventilation, trash disposal or other services owned by Seller and
located on the Real Estate (“Improvements”).
 
(c)           All personal property owned by Seller located on or in the Real
Estate or Improvements and used in connection with the operation and maintenance
of the Real Estate or Improvements (“Personal Property”).
 
(d)           Seller’s interest in all leases (if any) and other agreements to
occupy the Real Estate and/or the Improvements, or any portion thereof, as
amended from time to time, in effect on the date of Closing, as hereinafter
defined (all such leases and agreements being sometimes collectively referred to
herein as “Leases”).
 
(e)           All intangible property owned by Seller and used in connection
with the Real Estate, Improvements and Personal Property, including
specifically, without limitation, all right, title and interest of Seller in and
to the following: (i) all trademarks and trade names used in connection with any
part of the Real Estate and Improvements (specifically excluding, however, the
name “Behringer Harvard,” any derivative thereof or any name which includes the
words “Behringer Harvard” or any derivative thereof), (ii) all plans and
specifications, if any, in the possession of Seller which were prepared in
connection with the construction of any of the Improvements, (iii) all licenses,
permits and warranties now in effect with respect to the Real Estate,
Improvements and Personal Property, and (iv) all written contracts in effect at
Closing (as hereinafter defined) in any way relating to the Property (as
hereinafter defined) that are assignable and that Purchaser elects to assume by
written notice to Seller prior to the expiration of the Inspection Period (as
hereinafter defined), and all rights of Seller thereunder relating to equipment
or property located upon the Property, which will survive Closing (“Intangible
Property”).
 
 
Page 1

--------------------------------------------------------------------------------

 

1.2          Property Defined. The Real Estate, Improvements, Personal Property,
Leases and Intangible Property are sometimes collectively referred to herein as
the “Property.”
 
1.3          Permitted Exceptions. The Property shall be conveyed subject to the
matters which are, or are deemed to be, Permitted Exceptions pursuant to
Article II hereof (herein referred to collectively as the “Permitted
Exceptions”).
 
1.4          Purchase Price. The purchase price for the Property shall be Five
Million Five Hundred Thousand Dollars ($5,500,000) (“Purchase Price”).
 
1.5          Payment of Purchase Price. The Purchase Price, as increased or
decreased by prorations and adjustments as herein provided, shall be payable in
full at Closing in cash by wire transfer of immediately available federal funds
to a bank account designated by Seller in writing to Purchaser prior to the
Closing.
 
1.6          Earnest Money. Within one (1) business day after the execution and
delivery of this Agreement by Seller and Purchaser, Purchaser shall deposit with
Chicago Title Insurance Company (the “Escrow Agent”), having its office at 712
Main Street, Suite 2000E, Houston, Texas 77002, Attention: Reno Hartfiel, the
sum of Fifty Thousand Dollars ($50,000) (the “First Deposit”) in good funds,
either by certified bank or cashier’s check or by federal wire transfer. If
Purchaser does not exercise the right to terminate this Agreement in accordance
with Section 2.3 or Section 3.2 hereof, Purchaser shall, on or before the last
date of the Inspection Period (as such term is defined in Section 3.1 hereof),
deposit with the Escrow Agent the additional sum of Fifty Thousand Dollars
($50,000) (the “Second Deposit”) in good funds, either by certified bank or
cashier’s check or by federal wire transfer as an additional deposit under this
Agreement. The Escrow Agent shall hold the First Deposit and the Second Deposit
in an interest-bearing account in accordance with the terms and conditions of
this Agreement. The First Deposit and the Second Deposit, together with all
interest earned on such sums, are herein referred to collectively as the
“Earnest Money.” All interest accruing on such sums shall become a part of the
Earnest Money and shall be distributed as Earnest Money in accordance with the
terms of this Agreement. If Purchaser fails to deliver the Second Deposit to the
Escrow Agent within the time period specified above, this Agreement shall
terminate automatically on the last day of the Inspection Period, Escrow Agent
shall deliver the Earnest Money to Seller promptly thereafter and neither party
shall have any further rights, obligations or liabilities hereunder except to
the extent that any right, obligation or liability set forth herein expressly
survives termination of this Agreement. Time is of the essence for the delivery
of Earnest Money under this Agreement. After the expiration of the Inspection
Period, the Earnest Money shall become non-refundable to Purchaser unless
otherwise expressly set forth in this Agreement.
 
1.7          Independent Contract Consideration. Upon the Effective Date,
Purchaser shall deliver to Seller a check in the amount of Fifty Dollars ($50)
(the “Independent Contract Consideration”), which amount Seller and Purchaser
hereby acknowledge and agree has been bargained for and agreed to as
consideration for Seller’s execution and delivery of this Agreement. The
Independent Contract Consideration is in addition to and independent of any
other consideration or payment provided for in this Agreement, and is
nonrefundable in all events.
 
ARTICLE II
 
TITLE AND SURVEY
 
2.1          Title Commitment. Not later than five (5) days after the Effective
Date, Seller shall cause the Title Company to deliver to Purchaser (a) a title
commitment (“Commitment”) for an owner’s policy of title insurance, on the
standard form promulgated by the Texas State Board of Insurance, issued by the
Title Company in the amount of the Purchase Price, and (b) legible copies of all
instruments referenced in Schedule B and Schedule C of the Commitment.
 
 
Page 2

--------------------------------------------------------------------------------

 

2.2          Survey. Not later than five (5) days after the Effective Date,
Seller shall cause to be delivered to Purchaser the existing survey in Seller’s
possession (“Existing Survey”) of the Real Estate and Improvements. Purchaser
shall be responsible for obtaining any update to the Existing Survey at
Purchaser’s cost (the “Updated Survey” and together with the Existing Survey,
the “Survey”).
 
2.3          Review of Commitment and Survey. Purchaser shall have ten (10) days
(the “Title Review Period”) after the receipt of the last of the Commitment,
legible copies of all instruments referred to in Schedule B and Schedule C
thereof, and the Survey to notify Seller in writing of such objections as
Purchaser may have to anything contained in the Commitment or the Survey;
provided, however, that Purchaser shall not have the right to object to any
Permitted Exceptions described in Section 2.5 below. If Purchaser fails to
object in writing to any item contained in the Commitment or the Survey during
the Title Review Period, Purchaser shall be deemed to have waived its right to
object to such item, and such item shall thereafter be deemed a Permitted
Exception. In the event that Purchaser objects to any item contained in the
Commitment or the Survey within the Title Review Period (such items being herein
referred to as “Title Defects”), Seller shall notify Purchaser in writing within
five (5) days following the date of Purchaser’s notice of such Title Defects
(the “Cure Period”) that either (a) the Title Defects have been, or will be at
or prior to Closing, removed from the Commitment or the Survey, as the case may
be, or (b) Seller has failed to arrange to have the Title Defects removed.
 
2.4          Failure to Cure Title Defects. If upon the expiration of the Cure
Period Seller has not notified Purchaser that Seller has arranged to have the
Title Defects removed, then Purchaser may elect (which election must be made in
writing within five (5) days following expiration of the Cure Period) either:
(a) to terminate this Agreement, in which event the Earnest Money shall be
returned to Purchaser as Purchaser’s sole remedy hereunder; or (b) to take title
as it then is. If Purchaser does not, within five (5) days after the expiration
of the Cure Period, send written notice to Seller of its election to terminate
this Agreement pursuant to clause (a) of the preceding sentence, then:
(x) Purchaser shall be deemed to have elected to take title as it then is
without any reduction in the Purchase Price; (y) all Title Defects not removed
from the Commitment or the Survey will thenceforth be deemed Permitted
Exceptions; and (z) this Agreement shall remain in full force and effect.
Anything to the contrary in this Agreement notwithstanding, Seller shall have no
affirmative obligation hereunder to expend any funds or incur any liabilities in
order to cause any matters shown in the Commitment or the Survey to be removed,
cured or insured over, except that Seller shall pay or discharge any lien or
encumbrance arising after the date hereof and voluntarily created or assumed by
Seller and not created by or resulting from the acts of Purchaser or other
parties not related to Seller. If the Commitment (or any subsequent revision
thereof) discloses exceptions other than the Permitted Exceptions, and other
than those which Seller has agreed to insure against, pay or discharge, then
unless Purchaser agrees to accept title as it then is without reduction of the
Purchase Price, Seller may, at its option, terminate this Agreement, in which
event the Earnest Money shall be returned to Purchaser as Purchaser’s sole
remedy under this Agreement.
 
2.5          Other Permitted Exceptions. In addition to those matters shown in
the Commitment and the Survey which become Permitted Exceptions pursuant to
Section 2.4 above, the following shall also be deemed to be Permitted
Exceptions: (a) the Leases (if any); (b) taxes and standby fees for the year in
which Closing occurs; (c) liens and encumbrances arising after the date hereof
to which Purchaser consents in writing; and (d) any liens or encumbrances of a
definite or ascertainable amount, provided that Seller causes such liens or
encumbrances to be insured around such that same do not appear as an exception
in the owner’s title insurance policy issued to Purchaser pursuant to the
Commitment.
 
 
Page 3

--------------------------------------------------------------------------------

 

2.6          Owner Title Policy. Subject to the provisions of Section 2.4, on
the Closing Date Seller shall cause the Title Company to issue an owner’s title
insurance policy at Seller’s cost insuring fee simple title in Purchaser as of
the Closing Date, in accordance with the Commitment, subject only to the
Permitted Exceptions; provided, however, that Seller shall have no obligation to
pay anything other than the basic premium for such title insurance policy. If
Purchaser desires to obtain a modification of the “survey exception” or other
modification or endorsement, same shall be at the sole expense of Purchaser.
 
2.7          Expiration of Inspection Period. It is the intent of the parties
that the right granted to Purchaser to terminate this Agreement shall expire
upon the expiration of the Inspection Period, notwithstanding that the Title
Review Period, the Cure Period or any election period may extend beyond the
expiration of the Inspection Period. Accordingly, notwithstanding anything
contained herein to the contrary, if Purchaser has not terminated this Agreement
pursuant to Section 2.4(a) prior to the expiration of the Inspection Period,
then Purchaser shall no longer have any right to terminate this Agreement under
Section 2.4(a), and in such event Purchaser shall be bound to accept title to
the Property under the conditions specified in Sections 2.4(x), 2.4(y) and
2.4(z) above.
 
2.8          New Title Defects. In the event that, after the expiration of the
Inspection Period and prior to Closing, a revision of the Title Commitment or
the Survey reveals an adverse matter objectionable to Purchaser that was not
disclosed to Purchaser prior to the expiration of the Inspection Period and is
not a Permitted Exception (a “New Title Defect”), Purchaser shall have five (5)
days after such matter is disclosed to Purchaser to send written notice to
Seller of such New Title Defect (it being agreed that if Purchaser fails to
object to the New Title Defect within such five-day period, then such New Title
Defect shall thereafter be deemed a Permitted Exception). Seller shall notify
Purchaser in writing within five (5) days following the date of Purchaser’s
notice of such New Title Defect (the “New Title Defect Cure Period”) that either
(a) the New Title Defect has been, or will be at or prior to Closing, removed
from the Commitment or the Survey, as the case may be, or (b) Seller has failed
to arrange to have the New Title Defect removed. If, upon the expiration of the
New Title Defect Cure Period, Seller has not notified Purchaser that Seller has
arranged to have the New Title Defect removed, then Purchaser may elect (which
election must be made in writing within five (5) days following expiration of
the New Title Defect Cure Period) either: (i) to terminate this Agreement as
Purchaser’s sole remedy hereunder (in which event the Earnest Money shall be
returned to Purchaser); or (ii) to take title as it then is. If Purchaser does
not, within five (5) days after the expiration of the New Title Defect Cure
Period, send written notice to Seller of its election to terminate this
Agreement pursuant to clause (i) of the preceding sentence, then (x) Purchaser
shall be deemed to have elected to take title as it then is without any
reduction in the Purchase Price; (y) the New Title Defect will thenceforth be
deemed a Permitted Exception; and (z) this Agreement shall remain in full force
and effect. Notwithstanding this Section 2.8, between the Effective Date and the
Closing Date, Seller shall not sell, assign, lease, convey (absolutely or as
security) or grant a security interest in the Property (or any part thereof or
estate therein) in any manner that will survive Closing, except with the prior
written approval of Purchaser or as expressly provided in this Agreement.
 
ARTICLE III
 
INSPECTION PERIOD
 
3.1          Property Documents. Not later than five (5) days after the
Effective Date, Seller shall deliver or make available to Purchaser at the
Property or through a secure website, to the extent in Seller’s possession, the
documents described on Exhibit B attached hereto and made a part hereof for all
purposes (the “Property Documents”). Purchaser shall, if requested by Seller,
execute instruments acknowledging receipt of the Property Documents or any other
document delivered or made available to Purchaser in connection with the
transaction contemplated hereby. During the Inspection Period (as hereinafter
defined), Purchaser may inspect the Property Documents during normal business
hours and may photocopy same at Purchaser’s expense. Notwithstanding the
foregoing provisions, Seller shall not be obligated to deliver to Purchaser any
report described in Exhibit B if the terms of such report restrict Seller from
doing so. With respect to any environmental report or other report described in
Exhibit B which Seller delivers to Purchaser, Purchaser understands and agrees
that (a) such report shall be delivered to Purchaser for general information
purposes only, (b) Purchaser shall not have any right to rely on any report
received from Seller and will not rely thereon, but rather will rely on
inspections and reports performed by or on behalf of Purchaser, and (c) Seller
shall have absolutely no liability for any inaccuracy in or omission from any
report which it delivers to Purchaser.
 
 
Page 4

--------------------------------------------------------------------------------

 

3.2          Right of Inspection. During the period beginning on the Effective
Date and ending at 5 p.m., Dallas, Texas time, on the thirtieth (30th) day
thereafter (the “Inspection Period”), Purchaser and its representatives
(including Purchaser’s architects, engineers and consultants) shall have the
right to examine the Property Documents and to make a physical inspection of the
Property (including the right to conduct such soil, engineering, environmental,
hazardous or toxic material, noise pollution, seismic or other physical test,
study or investigation as Purchaser may desire, provided, however, that
Purchaser must obtain Seller’s consent to any physically invasive testing). In
this regard, Purchaser and its authorized agents and representatives shall be
entitled to enter upon the Property at all reasonable times during the
Inspection Period, upon reasonable prior oral or written notice to Seller and
while accompanied by a representative of Seller, subject to the rights of
tenants of the Property. All activities by Purchaser or its representatives
during the Inspection Period shall be coordinated through Seller’s designated
representative, Jeff Carter, including, but not limited to, contact with
tenants, and Seller shall have the right to have a representative present during
any meetings with tenants. All inspections shall occur at reasonable times
agreed upon by Seller and Purchaser and shall be conducted so as not to
unreasonably interfere with use of the Property by Seller or tenants of the
Property. In no event shall Purchaser or its representatives perform any
off-site testing. Purchaser will use its best efforts to minimize any disruption
or interference caused by any such testing and will repair damage caused by such
testing. Before and during Purchaser inspections, Purchaser and each Purchaser
representative conducting any Purchaser inspection shall maintain workers’
compensation insurance in accordance with applicable law, and Purchaser, or the
applicable Purchaser representative conducting any Purchaser inspection, shall
maintain (a) commercial general liability insurance with limits reasonably
acceptable to Seller for bodily or personal injury or death, (b) property damage
insurance in an amount reasonably acceptable to Seller, and (c) contractual
liability insurance. Purchaser shall deliver to Seller evidence of such workers’
compensation insurance and a certificate evidencing the commercial general
liability, property damage and contractual liability insurance before conducting
any Purchaser inspection on the Property. Each such insurance policy shall be
written by a reputable insurance company reasonably acceptable to Seller. Such
insurance policies shall name as additional insureds Seller, Seller’s lender and
such other parties holding insurable interests as Seller may designate.
Purchaser shall indemnify, defend and hold Seller and the Property harmless of
and from any and all losses, liabilities, costs, expenses (including, without
limitation, reasonable attorneys’ fees and costs of court), damages, liens,
claims (including, without limitation, mechanics’ or materialmen’s liens or
claims of liens), actions and causes of actions arising from or relating to
Purchaser’s (or Purchaser’s agents, employees or representatives) entering upon
the Property to test, study, investigate or inspect the same or any part
thereof, whether pursuant to this Section 3.2 or otherwise, except to the extent
arising solely from the negligence of Seller. The foregoing indemnity of
Purchaser shall expressly survive the Closing or the earlier termination of this
Agreement.
 
3.3          Right of Termination Seller agrees that in the event Purchaser
determines, in its sole discretion, that the Property is not suitable for its
purposes, then Purchaser shall have the right (“Purchaser’s Termination Right”)
to terminate this Agreement. Purchaser’s Termination Right shall be exercisable
only by sending written notice of termination (the “Notice of Termination”) to
Seller prior to the expiration of the Inspection Period. In the event that
Purchaser timely exercises Purchaser’s Termination Right, this Agreement shall
terminate and the Earnest Money shall be returned to Purchaser. If Purchaser
fails to send Seller a Notice of Termination prior to the expiration of the
Inspection Period, Purchaser shall be deemed to have approved the Property
Documents and the Property in all respects and Purchaser’s Termination Right
shall automatically and irrevocably expire.
 
 
Page 5

--------------------------------------------------------------------------------

 

3.4          Payment of Certain Expenses Upon Termination. Notwithstanding
anything contained in this Agreement to the contrary, in the event that
Purchaser exercises Purchaser’s Termination Right, Purchaser shall be
responsible for payment of any escrow costs charged by the Title Company in
connection with this Agreement.
 
3.5          Site Plan Approval. Notwithstanding anything to the contrary in
Section 3.3, if Purchaser does not exercise its Termination Right and proceeds
under this Agreement, Purchaser shall have an additional 30-day period after the
expiration of the Inspection Period (the “Site Plan Approval Period”) for the
limited purpose of obtaining site plan review approval, if required, pursuant to
Section 51A-4.803 of the City of Dallas Code of Ordinances (“Site Plan
Approval”) for Purchaser’s intended use of the property as a new and pre-owned
automobile sales and service facility. If Purchaser is unable to secure any
required Site Plan Approval prior to the expiration of the Site Plan Approval
Period, then Purchaser shall have the right to terminate this Agreement solely
as a result of not receiving any required Site Plan Approval and receive a
return of the Earnest Money. Purchaser represents and warrants that it will use
commercially reasonable efforts to obtain any Site Plan Approval in an
expeditious manner. Purchaser further agrees that as of the expiration of the
Inspection Period, if Purchaser does not terminate, that all other aspects of
the Property and Property Documents are approved and Purchaser shall have no
right to terminate during the Site Plan Approval Period as a result of the
condition of the Property or the Property Documents. If Purchaser fails to send
Seller written notice of termination pursuant to this Section 3.5 by 5:00 p.m.
Central time on the last day of the Site Plan Approval Period, then Purchaser
shall have no right to terminate except as otherwise set forth in this Agreement
and the Earnest Money shall be non-refundable.
 
ARTICLE IV
 
CLOSING
 
4.1          Time and Place. The consummation of the purchase and sale of the
Property (“Closing”) shall take place via email or facsimile through the office
of the Escrow Agent, or, at Seller’s option, at the office of Seller’s outside
counsel, on a date (the “Closing Date”) mutually agreed upon by the parties, but
not later than the later of: (a) thirty (30) days after the expiration of the
Inspection Period, or (b) five (5) business days after the Site Plan Approval is
obtained. In no event shall the Closing take place later than sixty-five (65)
days after the Effective Date. At Closing, Seller and Purchaser shall perform
the obligations set forth in, respectively, Section 4.2 and Section 4.3 below,
the performance of which obligations shall be concurrent conditions.
 
4.2          Seller’s Obligations at Closing. At Closing, Seller shall:
 
(a)           deliver to Purchaser a Special Warranty Deed (the “Deed”) in the
form of Exhibit C attached hereto and made a part hereof for all purposes,
executed and acknowledged by Seller and in recordable form, it being agreed that
the conveyance effected by the Deed shall be subject to the Permitted
Exceptions;
 
(b)           deliver to Purchaser a Bill of Sale in the form of Exhibit D
attached hereto and made a part hereof for all purposes (the “Bill of Sale”)
executed by Seller;
 
 
Page 6

--------------------------------------------------------------------------------

 

(c)           join with Purchaser in the execution of an Assignment and
Assumption of Intangible Property and Other Rights in the form of Exhibit E
attached hereto and made a part hereof for all purposes;
 
(d)           deliver to Purchaser an affidavit sworn by an officer of Seller in
the form of Exhibit F attached hereto and made a part hereof for all purposes
(the “FIRPTA Affidavit”), or in such other form as may be prescribed by federal
regulations;
 
(e)           deliver to Purchaser possession of the Property.
 
4.3          Purchaser’s Obligations at Closing. At Closing, Purchaser shall:
 
(a)           pay to Seller the Purchase Price in cash or immediately available
funds, it being agreed that the Earnest Money shall be delivered to Seller at
Closing and applied towards payment of the Purchase Price.
 
(b)           join with Seller in execution of the instruments described in
Section 4.2(d);
 
(c)           deliver to Seller an Agreement Regarding Disclaimers in the form
of Exhibit G attached hereto and made a part hereof for all purposes executed by
Purchaser and counsel for Purchaser; and
 
(d)           deliver to Seller such evidence as Seller’s counsel and/or the
Title Company may reasonably require as to the authority of the person or
persons executing documents on behalf of Purchaser.
 
4.4          Prorations. The following adjustments to the Purchase Price paid
hereunder shall be made between Seller and Purchaser and shall be prorated (as
applicable) on a per diem basis as if Purchaser owned the Property for the
entire day on the Closing Date:
 
(a)           All real estate taxes and installments of special assessments due
and payable with respect to the calendar year of Closing. All other installments
of special assessments not yet due and payable shall be paid by Purchaser. If at
the time of Closing the tax rate or the assessed valuation for the current year
has not yet been fixed, taxes shall be prorated based upon the tax rate and the
assessed valuation established for the previous tax year; provided, however,
that Seller and Purchaser agree that to the extent the actual taxes for the
current year differ from the amount so apportioned at Closing, the parties
hereto will make all necessary adjustments by appropriate payments between
themselves following the Closing, and this provision shall survive Closing.
 
(b)           Charges under service agreements, utility charges for which Seller
is liable, and other operating expenses of the Property shall be prorated
between Seller and Purchaser at Closing.
 
(c)           Refundable cash or other refundable deposits posted with utility
companies or other entities in connection with the Property shall, at Sellers’
option, either be assigned to Purchaser and credited to Seller at Closing, or
Seller shall be entitled to receive and retain such refundable cash and
deposits.
 
(d)           The Personal Property is included in this sale, without further
charge, except that Purchaser shall pay to Seller the amount of any and all
sales or similar taxes payable in connection with the Personal Property which is
to be transferred to Purchaser under this Agreement and Purchaser shall execute
and deliver any tax returns required of it in connection therewith, said
obligations of Purchaser to survive Closing.
 
 
Page 7

--------------------------------------------------------------------------------

 

(e)           All prorations described in this Section 4.4 shall be effected by
increasing or decreasing, as appropriate, the amount of cash to be paid by
Purchaser to Seller at Closing. Except for the proration of taxes described in
Section 4.4(a) above, all prorations provided for herein shall be final. The
proration of taxes described in Section 4.4(a) above shall be deemed final if no
adjustment thereto is requested within one (1) year after Closing.
 
4.5          Closing Costs. Seller shall pay (a) the fees of any counsel
representing it in connection with this transaction; (b) the basic premium for
the Owner’s Policy of Title Insurance to be issued to Purchaser by the Title
Company at Closing (specifically excluding the additional premium chargeable for
modification of the survey exception, which deletion expense shall be borne by
Purchaser); (c) the fees for recording the Deed; and (d) one-half (½) of any
escrow fee which may be charged by the Title Company. Purchaser shall pay
(v) the fees of any counsel representing Purchaser in connection with this
transaction; (w) the additional premium chargeable for modification of the
survey exception, if such modification is desired by Purchaser; (x) any transfer
tax, documentary stamp tax, sales tax or similar tax which becomes payable by
reason of the transfer of the Property or any component thereof; (y) the cost of
the Updated Survey; and (z) one-half (½) of any escrow fees charged by the Title
Company. All other costs and expenses incident to this transaction and the
closing thereof shall be paid by the party incurring same.
 
4.6          Delivery of Documents. Immediately after Closing, Seller shall
direct the manager of the Property to make available at the offices of such
manager all books and records of account, contracts, leases and leasing
correspondence, receipts for deposits, unpaid bills and other papers or
documents which pertain to the operation of the Property together with all
advertising materials, booklets, keys and other items, if any, used in the
operation of the Property. Seller makes no representations regarding the
existence or adequacy of such documents or items for use in management or
operation of the Property. The foregoing shall not include the separate books,
records, correspondence and other documentation of Seller located at its
offices, nor shall it include any computer software or computer programs used by
the manager of the Property or Seller in connection with the Property, it being
understood and agreed that the foregoing items are not part of the “Property” to
be conveyed to Purchaser hereunder.
 
4.7          Preservation of Right to Contest. Seller reserves the right to
contest after Closing taxes and assessments with respect to the Property and
interest or penalties pertaining thereto, to the extent same are applicable to
periods prior to Closing, and Seller shall be entitled to any refunds made with
respect to such contested taxes. All taxes imposed because of a change of use or
ownership of the Property after or in connection with the Closing shall be for
the account of Purchaser, and Purchaser shall indemnify and hold Seller harmless
of, from and against any and all costs, damages, expenses, claims, or liability
arising from the imposition of any such taxes. The provisions of this Section
shall survive the Closing.
 
ARTICLE V
 
REPRESENTATIONS, WARRANTIES, AND COVENANTS
 
5.1          Representations and Warranties of Seller. As of the Effective Date,
Seller represents and warrants to Purchaser as follows:
 
(a)           Seller is organized, validly existing and in good standing under
the laws of the state of its formation. Seller has the limited liability company
or appropriate entity right, power and authority to sell and convey the Property
as provided in this Agreement and to carry out Seller’s obligations hereunder.
The individuals executing this Agreement on behalf of Seller have the right,
power and authority to do so and this Agreement constitutes the legal, valid and
binding obligation of Seller.
 
 
Page 8

--------------------------------------------------------------------------------

 

(b)           Seller is not a “foreign person” as defined in Section 1445 of the
Internal Revenue Code of 1986, as amended, and any related regulations.
 
(c)           Seller has received no written notice of and has no actual
knowledge of any legal actions pending or threatened against the Property.
 
(d)           Except as disclosed to Purchaser, to Seller’s actual knowledge,
Seller has received no material written notice claiming violation of any
federal, state, county or municipal law, ordinance, order, regulation or
requirement affecting any portion of the Property that has not been corrected..
 
5.2          Notice of Breach.
 
(a)           To the extent that, before the expiration of the Inspection
Period, Purchaser obtains actual knowledge or is deemed to know that Seller’s
representations and warranties are inaccurate, untrue or incorrect in any way,
such representations and warranties shall be deemed modified to reflect such
actual or deemed knowledge as of the end of the Inspection Period. For purposes
hereof, Purchaser shall be deemed to know all information set forth in the
written materials delivered to Purchaser in respect of the Property.
 
(b)           If after the expiration of the Inspection Period but prior to the
Closing, Purchaser first obtains actual knowledge that any of the
representations or warranties made herein by Seller are untrue, inaccurate or
incorrect in any material respect, Purchaser shall give Seller written notice
thereof within five (5) days after obtaining such actual knowledge (but, in any
event, prior to the Closing). In such event, Seller shall have the right (but
not the obligation) to attempt to cure such misrepresentation or breach and
shall, at its option, be entitled to a reasonable adjournment of the Closing
(not to exceed thirty (30) days) for the purpose of such cure. If Seller elects
to attempt to so cure but is unable to so cure any misrepresentation or breach
of warranty, then Purchaser, as its sole remedy for any and all such materially
untrue, inaccurate or incorrect representations or warranties, shall elect
either (i) to waive such misrepresentations or breaches of representations and
warranties and consummate the transaction contemplated hereby without any
reduction of or credit against the Purchase Price, or (ii) if Purchaser first
obtained actual knowledge of such material misrepresentation or breach of
warranty after the end of the Inspection Period to terminate this Agreement in
its entirety by written notice given to Seller on the Closing Date, in which
event this Agreement shall be terminated, the Earnest Money shall be returned to
Purchaser, and thereafter neither party shall have any further rights or
obligations hereunder except as provided in any section hereof that by its terms
expressly provides that it survives any termination of this Agreement.
 
5.3          Survival of Representations. It is the intent of Seller and
Purchaser that the representations and warranties made by Seller in Section 5.1
above (the “Seller Obligations”) shall survive Closing for a period of one (1)
year after the date of Closing. Accordingly, Purchaser and Seller hereby agree
that, notwithstanding any provision of this Agreement or any provision of law to
the contrary, any action which may be brought under this Agreement by Purchaser
against Seller for breach of any Seller Obligations shall be forever barred
unless Purchaser (a) delivers to Seller no later than one (1) year after the
date of Closing a written notice of its claim setting forth in reasonable detail
the factual basis for such claim and Purchaser’s good faith estimate of its
damages arising out of such claim, and (b) files a complaint or petition against
Seller alleging such claim in an appropriate state or federal court in Dallas
County, Texas, no later than two (2) years after the date of Closing. In no
event shall Seller be liable after the date of Closing for its breach of any
Seller Obligations if such breach was actually known to Purchaser prior to the
completion of Closing. With respect to any matter constituting breach of a
Seller Obligation, Purchaser shall first seek any available recovery under any
insurance policies, service contracts and Leases prior to seeking recovery from
Seller, and Seller shall not be liable to Purchaser if Purchaser’s claim is
satisfied from such insurance policies, service contracts or Leases. Seller’s
liability for breach of any Seller Obligations shall be limited as follows: (i)
Seller shall have liability for breach of Seller Obligations only if the valid
claims for all such breaches collectively aggregate more than Thirty-Five
Thousand Dollars ($35,000), in which event the full amount of such claims shall
be actionable and (ii) Seller’s aggregate liability to Purchaser for breaches of
the Seller Obligations shall not exceed the amount of Two Hundred Fifty Thousand
Dollars ($250,000) (the “Cap”), it  being agreed that in no event shall Seller’s
aggregate liability for such breaches exceed the amount of the Cap.
 
 
Page 9

--------------------------------------------------------------------------------

 

5.4          Covenants of Seller. Seller hereby covenants as follows:
 
(a)           Between the Effective Date and the Closing Date, Seller shall
maintain the Property in its present condition, ordinary wear and tear excepted;
 
(b)           Between the Effective Date and the Closing Date, Seller shall
maintain all casualty, liability and hazard insurance currently in force with
respect to the Property; and
 
(c)           Between the Effective Date and the Closing Date, Seller shall
operate, manage and enter into contracts with respect to the Property, in the
same manner done by Seller prior to the date hereof, maintaining present
services and sufficient supplies and equipment for the operation and maintenance
of the Property in the same manner as prior to the date hereof; provided,
however, that (i) Seller shall not enter into any Lease, and (ii) Seller shall
not enter into any service contract that cannot be terminated within thirty (30)
days notice. Seller shall terminate any service contracts as of the Closing
except those Purchaser has elected to assume pursuant to Section 1.1(e) hereto,
provided that if there is any penalty associated with such termination,
Purchaser shall be responsible for the same.
 
5.5          Actual Knowledge of Seller. All references in this Agreement to the
“actual knowledge” of Seller shall refer only to the actual knowledge of the
Designated Employee (as hereinafter defined) of the Dallas, Texas office of
Seller and shall not be construed to refer to the knowledge of any other
officer, agent or employee of Seller or any affiliate of Seller or to impose
upon such Designated Employee any duty to investigate the matter to which such
actual knowledge, or the absence thereof, pertains. As used herein, the term
“Designated Employee” shall refer to Mark Flynt, an employee of Seller who has
responsibility for overseeing the management of the Property, among other assets
of Seller.
 
5.6          Covenants of Purchaser. Purchaser hereby covenants as follows:
 
(a)           During the Inspection Period, Purchaser shall obtain a “Phase I”
environmental report prepared for and at the expense of Purchaser with respect
to the Property by an environmental consultant selected by Purchaser.
 
(b)           Purchaser is currently in compliance with, and shall at all times
during the term of this Agreement (including any extension thereof) remain in
compliance with, the regulations of OFAC and any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action relating thereto.
 
 
Page 10

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
DEFAULT; REMEDIES
 
6.1          Default of Purchaser. In the event Purchaser fails to perform its
obligations pursuant to this Agreement for any reason except failure by Seller
to perform hereunder or the permitted termination hereof by Purchaser or Seller
in accordance with the express provisions hereof, Seller shall be entitled, as
its sole remedy, to terminate this Agreement and recover the Earnest Money as
liquidated damages and not as a penalty, in full satisfaction of claims against
Purchaser hereunder. Seller and Purchaser agree that Seller’s damages resulting
from Purchaser’s default are difficult, if not impossible, to determine and that
the Earnest Money is a fair estimate of those damages which has been agreed to
in an effort to cause the amount of said damages to be certain. In the event of
Purchaser’s default and notwithstanding anything in this Section 6.1 to the
contrary, Seller shall have all remedies available at law or in equity in the
event Purchaser or any party related to or affiliated with Purchaser is
asserting any claims or right to the Property that would otherwise delay or
prevent Seller from having clear, indefeasible and marketable title to the
Property.
 
6.2          Default of Seller. In the event Seller fails to perform its
obligations pursuant to this Agreement for any reason except failure by
Purchaser to perform hereunder or the permitted termination hereof by Purchaser
or Seller in accordance with the express provisions hereof, Purchaser may either
(i) enforce specific performance of Seller’s obligations under this Contract; or
(ii) terminate this Agreement by giving Seller timely written notice of such
election prior to or at Closing, in which event Purchaser shall be entitled to
receive back the Earnest Money (together with all interest earned thereon. In
the event that specific performance is not available as a result of Seller
conveying the property to a third party in violation of this Agreement then
Seller shall pay to Purchaser an amount equal to Purchaser’s out-of-pocket
expenses (including reasonable attorneys’ fees) incurred in connection with this
Agreement up to $50,000 with reasonable evidence of same provided to Seller.
 
6.3          Post-Closing Remedies. Notwithstanding the provisions of
Sections 6.1 and 6.2 above, in the event that after the termination of this
Agreement or after Closing, as the case may be, a party (the “Defaulting Party”)
breaches an obligation hereunder which is expressly stated herein to survive the
termination of this Agreement or Closing, as the case may be, the Defaulting
Party shall be liable to the other party (the “Non-Defaulting Party”) for the
direct, actual damages incurred by the Non-Defaulting Party as a direct result
of such breach. In no event shall the Non-Defaulting Party be entitled to
recover from the Defaulting Party any punitive, consequential or speculative
damages.
 
ARTICLE VII
 
RISK OF LOSS
 
7.1          Minor Damage. In the event of loss or damage to the Property or any
portion thereof (the “premises in question”) which is not “major” (as
hereinafter defined), this Agreement shall remain in full force and effect
provided Seller performs any necessary repairs or, at Seller’s option, reduces
the cash portion of the Purchase Price in an amount equal to the cost of such
repairs, Seller thereby retaining all of Seller’s right, title and interest to
any claims and proceeds Seller may have with respect to any casualty insurance
policies or condemnation awards relating to the premises in question. In the
event that Seller elects to perform repairs upon the Property, Seller shall use
reasonable efforts to complete such repairs promptly and the date of Closing
shall be extended a reasonable time in order to allow for the completion of such
repairs.
 
 
Page 11

--------------------------------------------------------------------------------

 

7.2          Major Damage. In the event of a “major” loss or damage, either
Seller or Purchaser may terminate this Agreement by written notice to the other
party, in which event the Earnest Money shall be returned to Purchaser. If
neither Seller nor Purchaser elects to terminate this Agreement within ten (10)
days after Seller sends Purchaser written notice of the occurrence of major loss
or damage, then Seller and Purchaser shall be deemed to have elected to proceed
with Closing, in which event Seller shall, at Seller’s option, either
(a) perform any necessary repairs, or (b) assign to Purchaser all of Seller’s
right, title and interest to any claims and proceeds Seller may have with
respect to any casualty insurance policies or condemnation awards relating to
the premises in question. In the event that Seller elects to perform repairs
upon the Property, Seller shall use reasonable efforts to complete such repairs
promptly and the date of Closing shall be extended a reasonable time in order to
allow for the completion of such repairs. Upon Closing, full risk of loss with
respect to the Property shall pass to Purchaser. For purposes of Sections 7.1
and 7.2, “major” loss or damage refers to the following: (i) loss or damage to
the Property or any portion thereof such that the cost of repairing or restoring
the premises in question to a condition substantially identical to that of the
premises in question prior to the event of damage would be, in the certified
opinion of a mutually acceptable architect, equal to or greater than ten percent
(10%) of the Purchase Price; and (ii) any loss due to a condemnation which
permanently and materially impairs the current use of the Property.
 
7.3          Uniform Vendor and Purchaser Risk Act Not Applicable. It is the
express intent of the parties hereto that the provisions of Sections 7.1 and 7.2
govern the rights of the parties in the event of damage to or condemnation of
the Property and that the Uniform Vendor and Purchaser Risk Act (Section 5.007
of the Texas Property Code) not apply to this Agreement.
 
ARTICLE VIII
 
DISCLAIMERS AND WAIVERS
 
8.1          No Reliance on Documents. Except as expressly stated herein, Seller
makes no representation or warranty as to the truth, accuracy or completeness of
any materials, data or information delivered by Seller to Purchaser in
connection with the transaction contemplated hereby (including specifically,
without limitation, the Property Documents). Purchaser acknowledges and agrees
that all materials, data and information delivered by Seller to Purchaser in
connection with the transaction contemplated hereby (including specifically,
without limitation, the Property Documents) are provided to Purchaser as a
convenience only and that any reliance on or use of such materials, data or
information by Purchaser shall be at the sole risk of Purchaser, except as
otherwise expressly stated herein. Without limiting the generality of the
foregoing provisions, if any budget or similar document is delivered by Seller
to Purchaser, Seller makes no representation or warranty as to the accuracy
thereof, nor shall any such document be construed to impose upon Seller any duty
to spend the amounts set forth in such budget or other document.
 
 
Page 12

--------------------------------------------------------------------------------

 

8.2          Disclaimers. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS
UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE (OTHER THAN SELLER’S WARRANTY OF TITLE TO BE SET FORTH IN THE
DEED), ZONING, TAX CONSEQUENCES, PHYSICAL OR ENVIRONMENTAL CONDITION, UTILITIES,
OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, THE
COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR
COMPLETENESS OF THE PROPERTY DOCUMENTS OR ANY OTHER INFORMATION PROVIDED BY OR
ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER OR THING REGARDING THE
PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL
AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE
IS, WITH ALL FAULTS,” EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS
AGREEMENT. PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT
LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR
RELATING THERETO MADE OR FURNISHED BY SELLER, THE MANAGER OF THE PROPERTY, OR
ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER,
TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, VERBALLY OR IN WRITING,
UNLESS SPECIFICALLY SET FORTH IN THIS AGREEMENT. PURCHASER REPRESENTS TO SELLER
THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH
INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND
ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO SATISFY ITSELF
AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR
CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON
OR DISCHARGED FROM THE PROPERTY, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY
INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH
RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF
SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT. UPON CLOSING, PURCHASER
SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO,
CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT
HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON CLOSING,
SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER AT ANY
TIME BY REASON OF OR ARISING OUT OF ANY CONSTRUCTION DEFECTS, PHYSICAL
CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING ANY ENVIRONMENTAL LAWS)
AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS
REGARDING THE PROPERTY; PROVIDED, HOWEVER, THAT THE FOREGOING PROVISION SHALL
NOT BE CONSTRUED TO LIMIT ANY REMEDY PROVIDED TO PURCHASER UNDER SECTION 6.3 OF
THIS AGREEMENT. PURCHASER AGREES THAT SHOULD ANY CLEANUP, REMEDIATION OR REMOVAL
OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS ON THE PROPERTY BE
REQUIRED AFTER THE DATE OF CLOSING, SUCH CLEAN-UP, REMOVAL OR REMEDIATION SHALL
BE THE RESPONSIBILITY OF AND SHALL BE PERFORMED AT THE SOLE COST AND EXPENSE OF
PURCHASER.
 
8.3          Waivers of Deceptive Trade Practices Act. Purchaser acknowledges
and agrees, on its own behalf and on behalf of its assigns and successors, that
the Texas Deceptive Trade Practices — Consumer Protection Act, Subchapter E of
Chapter 17 of the Texas Business and Commerce Code (the “DTPA”), is not
applicable to this transaction. Accordingly, Purchaser’s rights and remedies
with respect to this transaction, and with respect to all acts or practices of
the other, past, present or future, in connection with this transaction, shall
be governed by legal principles other than the DTPA. In furtherance thereof,
Purchaser agrees as follows:
 
 
Page 13

--------------------------------------------------------------------------------

 

(a)           Purchaser represents that it is a business consumer and that it
seeks to acquire by purchase or lease the goods or services that are the subject
of this Agreement for commercial or business use. Purchaser further represents
that it has knowledge and experience in financial and business matters that
enable it to evaluate the merits and risks of the business transaction that is
the subject of this Agreement. Purchaser also represents that it is not in a
significantly disparate bargaining position in relation to Seller.
 
(b)           Purchaser represents that it has been represented by legal counsel
in seeking or acquiring the goods or services that are the subject of this
Agreement and that the transaction contemplated by this Agreement does not
involve the purchase or lease of a family residence occupied or to be occupied
as the residence of Purchaser. Purchaser shall cause its legal counsel to sign
this Agreement in the space provided below for the purpose of complying with
Section 17.42(a)(3) of the DTPA.
 
(c)           Purchaser agrees, on its own behalf and on behalf of its assigns
and successors, that all of its rights and remedies under the DTPA are WAIVED
AND RELEASED, including specifically, without limitation, all rights and
remedies resulting from or arising out of any and all acts or practices of
Seller in connection with this transaction, whether such acts or practices occur
before or after the execution of this Agreement; provided, however,
notwithstanding anything to the contrary herein, in accordance with
Section 17.42 of the DTPA, Purchaser does not waive Section 17.555 of the DTPA.
 
8.4          Effect and Survival of Disclaimers. Seller has informed Purchaser
that the compensation to be paid to Seller for the Property has been decreased
to take into account that the Property is being sold subject to the provisions
of this Article VIII. Seller and Purchaser agree that the provisions of this
Article VIII shall survive Closing.
 
ARTICLE IX
 
MISCELLANEOUS
 
9.1          Broker. Seller and Purchaser represent each to the other that each
has had no dealings with any broker, finder or other party concerning
Purchaser’s purchase of the Property except Stream Realty Partners (“Seller’s
Broker”) and Beaird Commercial Realty (“Purchaser’s Broker” and together with
Seller’s Broker, the “Broker”). If (and only if) the transaction that is the
subject of this Agreement is consummated, Seller shall pay a commission equal to
six percent (6%) of the first One Million Dollars ($1,000,000) of the Purchase
Price and three percent (3%) of the remainder of the total adjusted Purchase
Price, which commission shall be divided equally between Seller’s Broker and
Purchaser’s Broker. Seller and Purchaser each hereby agree to indemnify and hold
the other harmless from all loss, cost, damage or expense (including reasonable
attorney’s fees) incurred by the other as a result of any claim arising out of
the acts of the indemnifying party (or others on its behalf) for a commission,
finder’s fee or similar compensation made by any broker, finder or any party who
claims to have dealt with such party except Broker. The foregoing
representations and warranties contained in this Section shall survive the
Closing. The Texas Real Estate License Act requires written notice to Purchaser
that it should have an attorney examine an abstract of title to the property
being purchased or obtain a title insurance policy. Notice to that effect is,
therefore, hereby given to Purchaser.
 
 
Page 14

--------------------------------------------------------------------------------

 

9.2          ERISA. Purchaser represents that Purchaser is not an employee
benefit plan or a governmental plan or a party in interest of either such a
plan, and that the funds being used to acquire the Property are not plan assets
or subject to state laws regulating investments of and fiduciary obligations
with respect to a governmental plan. As used herein, the terms “employee benefit
plan,” “party in interest,” “plan assets” and “governmental plan” shall have the
respective meanings assigned to such terms in ERISA, and the term “ERISA” shall
mean the Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated in connection therewith. Upon the request of Seller,
Purchaser shall deliver to Seller at Closing a certificate stating that the
foregoing representations are true and correct and containing an agreement by
Purchaser to indemnify Seller against any inaccuracy in such representations.
The foregoing covenants shall survive Closing.
 
9.3          Assignment. Purchaser may not assign its rights under this
Agreement to anyone other than a Permitted Assignee (as hereinafter defined)
without first obtaining Seller’s written approval which may be given or withheld
in Seller’s sole discretion. Subject to the conditions set forth in this
Section 9.3, Purchaser may assign its rights under this Agreement to a Permitted
Assignee without the prior written consent of Seller. In the event that
Purchaser desires to assign its rights under this Agreement to a Permitted
Assignee, Purchaser shall send written notice to Seller at least five (5)
business days prior to the effective date of such assignment stating the name
and, if applicable, the constituent persons or entities of the Permitted
Assignee. Such assignment shall not become effective until such Permitted
Assignee executes an instrument reasonably satisfactory to Seller in form and
substance whereby the Permitted Assignee expressly assumes each of the
obligations of Purchaser under this Agreement, including specifically, without
limitation, all obligations concerning the Earnest Money. No assignment shall
release or otherwise relieve Purchaser from any obligations hereunder. For
purposes of this Section 9.3, the term “Permitted Assignee” shall mean (a) a
limited liability company in which Roundtree Automotive Group, L.L.C. or another
entity controlled by Frank M. Stinson or Matthew T. Stinson is a member owning a
majority of the membership interests therein, (b) a corporation in which
Roundtree Automotive Group, L.L.C. or another entity controlled by Frank M.
Stinson or Matthew T. Stinson owns or controls a majority of the stock entitled
to vote for directors, (c) a general partnership in which Roundtree Automotive
Group, L.L.C. or another entity controlled by Frank M. Stinson or Matthew T.
Stinson is a general partner owning a majority of the total partnership
interests therein, or (d) a limited partnership in which Roundtree Automotive
Group, L.L.C. or another entity controlled by Frank M. Stinson or Matthew T.
Stinson is the sole general partner. Notwithstanding anything to the contrary
contained herein, Purchaser shall not have the right to assign this Agreement to
any assignee which, in the reasonable judgment of Seller, will cause the
transaction contemplated hereby or any party thereto to violate the requirements
of ERISA. In order to enable Seller to make such determination, Purchaser shall
cause to be delivered to Seller such information as is requested by Seller with
respect to a proposed assignee and the constituent persons or entities of any
proposed assignee, including specifically, without limitation, any pension or
profit sharing plans related thereto.
 
9.4          Confidentiality. The information supplied to or made available to
Purchaser by Seller pursuant to this Agreement shall not be released or
disclosed to any other parties unless and until this transaction has closed
without the prior written consent of Seller, provided that Purchaser may
disclose such information to Purchaser’s attorney and other consultants and
advisers in connection with Purchaser’s due diligence investigations hereunder,
and to any prospective lender. In the event that this transaction is not closed
for any reason, then (a) Purchaser shall refrain, and shall cause its agents,
representatives and accountants to refrain, from disclosing all such information
to any other party, (b) Purchaser shall promptly return to Seller any
statements, documents, schedules, exhibits or other written information obtained
from Seller in connection with this Agreement or the transaction contemplated
herein, and (c) notwithstanding anything to the contrary contained elsewhere in
this Agreement, the covenant set forth in the foregoing clauses (a) and (b)
shall survive any termination of this Agreement. In the event of a breach or
threatened breach by Purchaser or its agents or representatives of this
Section 9.4, Seller shall be entitled to an injunction restraining Purchaser or
its agents or representatives from disclosing, in whole or in part, such
confidential information. Nothing herein shall be construed as prohibiting
Seller from pursuing any other available remedy at law or in equity for such
breach or threatened breach. Purchaser shall not issue any press releases prior
to or in connection with the Closing regarding any of the transactions
contemplated herein without the consent of Seller, which obligation shall
survive the Closing or any termination of this Agreement.
 
 
Page 15

--------------------------------------------------------------------------------

 

9.5          Notice. All notices required or permitted hereunder shall be in
writing and shall be served on the parties at the following address:
 
If to Seller:
Behringer Harvard 2800 Mockingbird LP
 
Attention: Mark Flynt
 
15601 Dallas Parkway, Suite 600
 
Addison, Texas 75001
   
With a copy to:
Powell Coleman & Arnold LLP
 
Attention: Carol D. Satterfield
 
8080 North Central Expressway, Suite 1380
 
Dallas, Texas 75001
   
If to Purchaser:
Roundtree Automotive Group, L.L.C.
 
Attention: Matthew T. Stinson
 
910 Pierremont Road, Suite 312
 
Shreveport, Louisiana 71106
   
With a copy to:
Wiener, Weiss & Madison, APC
 
Attention: Cliffe C. Laborde III
 
333 Texas Street, Suite 2350
 
Shreveport, Louisiana 71101

 
Any such notices shall be either (a) sent by certified mail, return receipt
requested, in which case notice shall be deemed delivered three (3) business
days after deposit, postage prepaid in the U.S. mail, or (b) sent by a
nationally recognized overnight courier, in which case it shall be deemed
delivered one business day after deposit with such courier, or (c) delivered by
hand delivery, in which case it shall be deemed delivered upon receipt. The
above addresses may be changed by written notice to the other party; provided,
however, that no notice of a change of address shall be effective until actual
receipt of such notice. Copies of notices are for informational purposes only,
and a failure to give or receive copies of any notice shall not be deemed a
failure to give notice.
 
9.6          Time of Essence. Time is of the essence in this Agreement.
 
9.7          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
9.8          Captions. The captions in this Agreement are inserted for
convenience of reference and in no way define, describe or limit the scope or
intent of this Agreement or any of the provisions hereof.
 
9.9          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.
 
9.10        Entire Agreement; Modifications. This Agreement contains the entire
agreement between the parties relating to the transactions contemplated hereby
and all prior or contemporaneous agreements, understandings, representations or
statements, oral or written, are superseded hereby. No waiver, modification
amendment, discharge or change of this Agreement shall be valid unless the same
is in writing and signed by the party against which the enforcement of such
modification, waiver, amendment discharge or change is sought.
 
 
Page 16

--------------------------------------------------------------------------------

 

9.11        Partial Invalidity. Any provision of this Agreement which is
unenforceable or invalid or the inclusion of which would affect the validity,
legality or enforcement of this Agreement shall be of no effect, but all the
remaining provisions of this Agreement shall remain in full force and effect.
 
9.12        Intentionally Deleted.
 
9.13        Limited Liability. Purchaser agrees that it does not have and will
not have any claims or causes of action against any disclosed or undisclosed
officer, director, employee, trustee, shareholder, partner, principal, parent,
subsidiary or other affiliate of Seller, or any officer, director, employee,
trustee, shareholder, partner or principal of any such parent, subsidiary or
other affiliate (collectively, “Sellers’ Affiliates”), arising out of or in
connection with this Agreement or the transactions contemplated hereby.
Purchaser agrees to look solely to Seller and its assets for the satisfaction of
any liability or obligation arising under this Agreement or the transactions
contemplated hereby, or for the performance of any of the covenants, warranties
or other agreements contained herein, and further agrees not to sue or otherwise
seek to enforce any personal obligation against any of Sellers’ Affiliates with
respect to any matters arising out of or in connection with this Agreement or
the transactions contemplated hereby. The provisions of this Section 9.13 shall
survive the termination of this Agreement and the Closing.
 
9.14        No Third Party Rights. Nothing in this Agreement, express or
implied, is intended to confer upon any person, other than the parties hereto
and their respective successors and assigns, any rights or remedies under or by
reason of this Agreement.
 
9.15        Further Assurances. Both Seller and Purchaser agree that it will
without further consideration execute and deliver such other documents and take
such other action, whether prior or subsequent to Closing, as may be reasonably
requested by the other party to consummate more effectively the transactions
contemplated hereby.
 
9.16        Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.
 
9.17        Calculation of Time Periods. Unless otherwise specified, in
computing any period of time described in this Agreement, the day of the act or
event after which the designated period of time begins to run is not to be
included and the last day of the period so computed is to be included, unless
such last day is a Saturday, Sunday or legal holiday under the laws of the State
of Texas, in which event the period shall run until the end of the next day
which is neither a Saturday, Sunday or legal holiday. The final day of any such
period shall be deemed to end at 5 p.m., Dallas, Texas time.
 
9.18        Applicable Law. THIS AGREEMENT IS PERFORMABLE IN DALLAS COUNTY,
TEXAS, AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS OF THE
STATE OF TEXAS. PURCHASER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT SITTING IN DALLAS COUNTY, TEXAS, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD
AND DETERMINED IN A STATE OR FEDERAL COURT SITTING IN DALLAS COUNTY, TEXAS. IF
EITHER PARTY SHALL EMPLOY AN ATTORNEY TO ENFORCE OR DEFINE THE RIGHTS OF SUCH
PARTY HEREUNDER, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER FROM THE
NONPREVAILING PARTY ALL OF ITS REASONABLE EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES. PURCHASER AND SELLER AGREE THAT THE PROVISIONS OF THIS SECTION
SHALL SURVIVE THE CLOSING OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.
 
 
Page 17

--------------------------------------------------------------------------------

 

9.19        Municipal Utility District Notices. Purchaser agrees that if the
Property or any portion thereof is located in a municipal utility district,
Purchaser will, within five (5) days after request by Seller, execute any and
all notices which, in the opinion of counsel for Seller, are required by law to
be given to Purchaser with respect to the Property.
 
9.20        Exhibits and Schedules. The following schedules or exhibits attached
hereto (herein sometimes being referred to as “Exhibit”) shall be deemed to be
an integral part of this Agreement:
 
Exhibit A
Legal Description;
Exhibit B
Property Documents
Exhibit C
Special Warranty Deed
Exhibit D
Bill of Sale
Exhibit E
Assignment and Assumption of Intangible Property and Other Rights
Exhibit F
FIRPTA Affidavit
Exhibit G
Agreement Regarding Disclaimers

 
9.21        Tender of Offer. Upon execution of this Agreement by Purchaser and
delivery of same to Seller, this Agreement shall constitute an offer which has
been submitted by Purchaser to Seller for Seller’s approval. By executing this
Agreement and submitting same to Seller, Purchaser acknowledges and agrees as
follows: (a) this Agreement may be approved or disapproved by Seller in its sole
and unfettered discretion, with Seller having the right to disapprove this
Agreement for any reason whatsoever, and (b) Seller’s approval of this Agreement
shall be evidenced only by Seller’s execution of this Agreement and delivery of
a counterpart hereof executed by both Seller and Purchaser to the Title Company.
Purchaser acknowledges that Purchaser has not, will not and cannot rely upon any
other statement or action of Seller or its representatives as evidence of
Seller’s approval of this Agreement. If Seller has not delivered a counterpart
of this Agreement executed by both Seller and Purchaser to the Title Company
within two (2) business days of the date of its execution by Purchaser, then
this Agreement and the offer of Purchaser set forth herein shall be terminated,
deemed rejected and of no force or effect.
 
9.22        Like Kind Exchange. In the event that Seller elects to sell the
Property as part of a like kind exchange pursuant to Section 1031 of the
Internal Revenue Code, Purchaser agrees to cooperate with Seller in connection
therewith and to execute and deliver all documents which reasonably may be
required to effectuate such exchange as a qualified transaction pursuant to
Section 1031 of the Code; provided that: (a) the Closing shall not be delayed;
(b) Purchaser incurs no additional cost or liability in connection with the
like-kind exchange; (c) Seller pays all costs associated with the like-kind
exchange; and (d) Purchaser is not obligated to take title to any property other
than the Property.
 
[SIGNATURES FOLLOW ON NEXT PAGE]

 
Page 18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 
SELLER:
   
Dated: __________
BEHRINGER HARVARD
 
2800 MOCKINGBIRD LP,
 
a Texas limited partnership
     
By:
Behringer Harvard 2800
   
Mockingbird GP, LLC,
   
a Texas limited liability company,
   
its General Partner
         
By:
             
Name:
             
Title:
     
 
PURCHASER:
   
Dated: __________
ROUNDTREE AUTOMOTIVE GROUP, L.L.C.,
 
a Louisiana limited liability company
     
By:
         
Name:
         
Title:
 

 
ACKNOWLEDGMENT BY TITLE COMPANY
 
The Title Company hereby acknowledges receipt of (a) a counterpart of this
Agreement executed by Seller and Purchaser on the ___ day of _______________
20___, and (b) Earnest Money from Purchaser in the amount of
____________________ Dollars ($_______________) on the ___ day of
_______________ 20___.
 

 
CHICAGO TITLE INSURANCE COMPANY
     
By:
     
Reno Hartfiel
   
Executive VP / Commercial Counsel

 
 
Page 19

--------------------------------------------------------------------------------

 

EXHIBIT A

 
LEGAL DESCRIPTION
 
TRACT I
 
BEING A TRACT OR PARCEL OF LAND SITUATED IN THE CITY OF DALLAS, DALLAS COUNTY,
TEXAS, AND PART OF THE MILES BENNETT SURVEY, ABSTRACT NO. 52 AND BEING PART OF
BLOCK 2571 AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
 
BEGINNING AT A 1/2” IRON ROD WITH YELLOW PLASTIC CAP STAMPED “RLG” SET FOR
CORNER IN THE SOUTHEASTERLY LINE OF MOCKINGBIRD LANE (50 FEET FROM CENTERLINE),
SAID POINT BEING NORTH 45º 40’ 00” EAST A DISTANCE OF 100.42 FEET ALONG THE SAID
SOUTHEASTERLY LINE OF MOCKINGBIRD LANE FROM ITS INTERSECTION WITH THE
NORTHEASTERLY LINE OF DENTON DRIVE (28 FEET FROM CENTERLINE);
 
THENCE NORTH 45º 40’ 00” EAST ALONG THE SAID SOUTHEASTERLY LINE OF MOCKINGBIRD
LANE A DISTANCE OF 416.55 FEET TO A 5/8” IRON ROD FOUND FOR CORNER;
 
THENCE SOUTH 45º 00’ 00” EAST ALONG THE SOUTHWESTERLY LINE OF A TRACT OF LAND
CONVEYED TO PATRICK REALTY CORPORATION BY DEED AS RECORDED IN VOLUME 88028, PAGE
1253 OF THE DEED RECORDS OF DALLAS COUNTY, TEXAS, A DISTANCE OF 383.90 FEET TO A
1/2” IRON ROD WITH YELLOW PLASTIC CAP STAMPED “RLG” SET FOR CORNER IN THE
NORTHWESTERLY LINE OF A M. K. & T. RAILROAD RIGHT-OF-WAY (40 FEET WIDE);
 
THENCE SOUTH 45º 23’ 00” WEST ALONG SAID RAILROAD RIGHT-OF-WAY A DISTANCE OF
129.00 FEET TO A 1/2” IRON ROD WITH YELLOW PLASTIC CAP STAMPED “RLG” SET AND THE
BEGINNING OF A CURVE TO THE RIGHT;
 
THENCE IN A SOUTHWESTERLY AND WESTERLY DIRECTION CONTINUING ALONG SAID RAILROAD
RIGHT-OF-WAY AND ALONG SAID CURVE TO THE RIGHT HAVING A RADIUS OF 440.80, A
CENTRAL ANGLE OF 41º 32’ 07” AND AN ARC LENGTH OF 319.55 FEET TO A 1/2” IRON ROD
WITH YELLOW PLASTIC CAP STAMPED “RLG” SET AND THE END OF SAID CURVE TO THE RIGHT
AND A POINT FOR CORNER;
 
THENCE NORTH 44º 10’ 14” WEST A DISTANCE OF 275.04 FEET TO THE POINT OF
BEGINNING AND CONTAINING 151,163 FEET, MORE OR LESS, OR 3.4702 ACRES.
 
TRACT II
 
BEING A TRACT OR PARCEL OF LAND SITUATED IN THE CITY OF DALLAS, DALLAS COUNTY,
TEXAS, AND PART OF THE MILES BENNETT SURVEY, ABSTRACT NO. 52, AND BEING A PART
OF BLOCK 2571, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
 
BEGINNING AT A CHISELED “X” SET IN CONCRETE FOR CORNER AT THE INTERSECTION OF
THE INTERSECTION OF THE SOUTHEASTERLY LINE OF MOCKINGBIRD LANE (50 FEET FROM
CENTERLINE) AND THE NORTHWESTERLY LINE OF DENTON DRIVE (28 FEET FROM
CENTERLINE);
 
 
Exhibit A – Page 1

--------------------------------------------------------------------------------

 

THENCE NORTH 45º 40’ 00” EAST ALONG THE SAID SOUTHEASTERLY LINE OF MOCKINGBIRD
LANE A DISTANCE OF 100.42 FEET TO A 1/2” IRON ROD WITH YELLOW CAP STAMPED “RLG”
SET FOR CORNER;
 
THENCE SOUTH 44º 10’ 14” EAST A DISTANCE OF 275.04 FEET TO A 1/2” IRON ROD WITH
YELLOW PLASTIC CAP STAMPED “RLG” SET FOR CORNER IN THE NORTHERLY LINE OF A M.K.
& T. RAILROAD RIGHT-OF-WAY (40 FEET WIDE);
 
THENCE IN A NORTHWESTERLY DIRECTION ALONG SAID RAILROAD RIGHT-OF-WAY AND ALONG A
CURVE TO THE RIGHT WHOSE TANGENT BEARS NORTH 10º 31’ 45” WEST HAVING A RADIUS OF
440.80 FEET, A CENTRAL ANGLE OF 21º 03’ 30” AND AN ARC LENGTH OF 162.01 FEET TO
A CHISELED “X” SET IN CONCRETE FOR CORNER AND THE END OF SAID CURVE TO THE RIGHT
AND TO A POINT FOR CORNER IN THE NORTHEASTERLY LINE OF SAID DENTON DRIVE;
 
THENCE NORTH 44º 20’ 00” WEST ALONG THE SAID NORTHEASTERLY LINE OF DENTON DRIVE
A DISTANCE OF 148.45 FEET TO THE POINT OF BEGINNING AND CONTAINING 22,004 SQUARE
FEET, MORE OR LESS, OR 0.5052 ACRES.
 
SAVE AND EXCEPT:
 
DART PARCEL NW2-33
PROPERTY OF BEHRINGER HARVARD 2800
MOCKINGBIRD, L.P.
DALLAS CITY BLOCK 2571
MILES BENNETT SURVEY, ABSTRACT NO. 52
CITY OF DALLAS
DALLAS COUNTY, TEXAS
 
BEING A 0.0663-ACRE TRACT OF LAND SITUATED IN THE MILES BENNETT SURVEY, ABSTRACT
NO. 52, DALLAS COUNTY, TEXAS AND BEING PART OF BLOCK NO. 2571, OFFICIAL CITY
NUMBERS, IN THE CITY OF DALLAS, TEXAS, SAME BEING PART OF A CALLED 0.5052-ACRE,
TRACT 2, CONVEYED TO BEHRINGER HARVARD 2800 MOCKINGBIRD, L.P., A TEXAS LIMITED
PARTNERSHIP BY SPECIAL WARRANTY DEED RECORDED IN VOLUME 2005050, PAGE 8193, OF
THE DEED RECORDS OF DALLAS COUNTY, TEXAS (D.R.D.C.T.), AND BEING MORE
PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:
 
COMMENCING AT A 5/8” IRON ROD FOUND, CONTROLLING MONUMENT (CM), FOR THE MOST
NORTHERLY CORNER OF A CALLED 3.4702-ACRE, TRACT 1, CONVEYED TO BEHRINGER HARVARD
2800 MOCKINGBIRD, L.P., A TEXAS LIMITED PARTNERSHIP BY DEED RECORDED IN VOLUME
2005050, PAGE 8193 OF THE (D.R.D.C.T.), AND THE MOST WESTERLY CORNER OF A CALLED
15,372.4 SQUARE FOOT TRACT OF LAND CONVEYED TO PATRICK REALTY CORPORATION, A
DELAWARE CORPORATION BY DEED RECORDED IN VOLUME 88028, PAGE 1253 OF THE
(D.R.D.C.T.) AND LOCATED IN THE SOUTHEASTERLY LINE OF MOCKINGBIRD LANE (A
VARIABLE WIDTH ROW);
 
THENCE SOUTH 44°22’42” WEST, DEPARTING THE SOUTHWESTERLY LINE OF SAID PATRICK
REALTY CORPORATION TRACT AND ALONG THE COMMON NORTHWESTERLY LINE OF SAID TRACT 1
AND THE SOUTHEASTERLY LINE OF SAID MOCKINGBIRD LANE, PASSING THE MOST WESTERLY
CORNER OF SAID TRACT 1 AND THE MOST NORTHERLY CORNER OF SAID TRACT 2 AT A
DISTANCE OF 416.55 FEET AND CONTINUING A TOTAL DISTANCE OF 489.51 FEET TO A 5/8”
IRON ROD WITH CAP MARKED “LTRA” SET FOR THE POINT OF BEGINNING OF THE HEREIN
DESCRIBED TRACT OF LAND, SAID POINT HAVING A SURFACE NORTHING OF 6989972.39 AND
AN EASTING OF 2478252.66;
 
 
Exhibit A – Page 2

--------------------------------------------------------------------------------

 

THENCE SOUTH 00°37’18” EAST, DEPARTING THE COMMON NORTHWESTERLY LINE OF SAID
TRACT 2 AND THE SOUTHEASTERLY LINE OF SAID MOCKINGBIRD LANE, A DISTANCE OF 14.13
FEET TO A 5/8” IRON ROD WITH CAP MARKED “LTRA” SET FOR CORNER;
 
THENCE SOUTH 45°42’29 EAST, A DISTANCE OF 169.18 FEET TO A 5/8” IRON ROD WITH
CAP MARKED “LTRA” SET FOR CORNER IN THE SOUTHERLY LINE OF SAID TRACT 2 AND THE
NORTHERLY LINE OF A TRACT OF LAND CONVEYED TO DALLAS AREA RAPID TRANSIT BY DEED
RECORDED IN VOLUME 90177, PAGE 42196 OF THE (D.R.D.C.T.) AND LOCATED AT THE
BEGINNING OF A NON-TANGENT CURVE TO THE RIGHT, HAVING A RADIUS OF 440.80 FEET
AND A CHORD WHICH BEARS NORTH 75°40’29” WEST, 34.48 FEET;
 
THENCE IN A NORTHWESTERLY DIRECTION ALONG THE COMMON SOUTHERLY LINE OF SAID
TRACT 2, THE NORTHERLY LINE OF SAID DALLAS AREA RAPID TRANSIT TRACT, AND SAID
CURVE TO THE RIGHT THROUGH A CENTRAL ANGLE OF 04°28’59,” AN ARC DISTANCE OF
34.49 FEET TO A 5/8” IRON ROD WITH CAP MARKED “LTRA” SET FOR THE MOST SOUTHERLY
SOUTHWEST CORNER OF SAID TRACT 2 AND LOCATED IN THE NORTHEASTERLY LINE OF DENTON
DRIVE (A VARIABLE WIDTH ROW), FROM WHICH AN “X” CUT FOUND BEARS SOUTH 77°43’36”
EAST, A DISTANCE OF 0.97 FEET;
 
THENCE NORTH 45°42’29” WEST, ALONG THE COMMON SOUTHWESTERLY LINE OF SAID TRACT 2
AND THE NORTHEASTERLY LINE OF SAID DENTON DRIVE, A DISTANCE OF 149.32 FEET TO AN
“X” CUT FOUND FOR THE MOST WESTERLY CORNER OF SAID TRACT 2 AND LOCATED IN THE
SOUTHEASTERLY LINE OF SAID MOCKINGBIRD LANE;
 
THENCE NORTH 44°22’42” EAST, DEPARTING THE NORTHEASTERLY LINE OF SAID DENTON
DRIVE AND ALONG THE COMMON NORTHWESTERLY LINE OF SAID TRACT 2 AND THE
SOUTHEASTERLY LINE OF SAID MOCKINGBIRD LANE, A DISTANCE OF 27.23 FEET TO THE
POINT OF BEGINNING AND CONTAINING 2,887 SQUARE FEET [0.0663 ACRES] OF LAND, MORE
OR LESS.
 
BASIS OF BEARING: ESTABLISHED BY MEASUREMENTS TAKEN FROM DALLAS AREA RAPID
TRANSIT NORTHWEST CORRIDOR CONTROL NUMBERS 1019 AND 1022, TEXAS STATE PLANE
COORDINATE SYSTEM, N.A.D. 83, NORTH CENTRAL ZONE, USING A GRID TO SURFACE
ADJUSTMENT FACTOR OF 1.000136506.
 
 
Exhibit A – Page 3

--------------------------------------------------------------------------------

 

EXHIBIT B

 
PROPERTY DOCUMENTS
 
Seller shall deliver via secure website or at the Property the following to
Purchaser to the extent in Seller’s possession:
 
1.           Copies of all Leases, including any and all modifications or
amendments thereto.
 
2.           A rent roll for the Property for the month in which this Agreement
is executed, or if not yet available, the most recently available month, in the
form customarily prepared for Seller by the current manager of the Property.
 
3.           Copies of all vendor and service contracts to which Seller is a
party that are currently in effect with respect to the Property, including, but
not limited to, all agreements for the provision of janitorial, maintenance,
trash removal, landscaping and security services, to the extent in Seller’s
possession.
 
4.           Copies of all leasing commission agreements with respect to the
Property to which Seller is a party.
 
5.           Operating statements for the Property for the most recent twelve
(12) months (or the period of Seller’s ownership of the Property, if less) in
the format customarily prepared for Seller by the current manager of the
Property.
 
6.           An inventory of the Personal Property, if any, to be conveyed to
Purchaser at Closing.
 
7.           Copies of the ad valorem and personal property tax statements
covering the Property for the current tax year (if available) and for the
previous two (2) years (or the period of Seller’s ownership of the Property, if
less).
 
8.           All Governmental licenses and permits issued to Seller with respect
to the Property to the extent in Seller’s possession, including specifically,
without limitation, building permits, certificates of occupancy, and special or
conditional use permits in Seller’s possession.
 
9.           Plans and specifications for the Improvements, to the extent in
Seller’s possession.
 
10.         Copies of all guaranties and warranties covering the Property, to
the extent in Seller’s possession.
 
11.         Any environmental reports prepared with respect to the Property
which are in Seller’s possession.
 
 
Exhibit B – Page 1

--------------------------------------------------------------------------------

 

EXHIBIT C

 
SPECIAL WARRANTY DEED
 
THE STATE OF TEXAS
§
 
§      KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF ____________________
§

 
THAT BEHRINGER HARVARD 2800 MOCKINGBIRD LP, a Texas limited partnership
(hereinafter referred to as “Grantor”), for and in consideration of the sum of
Ten Dollars ($10.00) and other good and valuable consideration to it in hand
paid by ____________________, a __________ __________ (hereinafter referred to
as “Grantee”), whose mailing address is
________________________________________, the receipt and sufficiency of which
consideration are hereby acknowledged, has GRANTED, BARGAINED, SOLD and
CONVEYED, and by these presents does hereby GRANT, BARGAIN, SELL and CONVEY,
unto Grantee all of the real property situated in Dallas County, Texas,
described on Exhibit A attached hereto and made a part hereof for all purposes,
together with all and singular the rights, benefits, privileges, easements,
tenements, hereditaments and appurtenances thereon or in anywise appertaining
thereto, and together with all improvements situated thereon and any right,
title and interest of Grantor in and to adjacent streets, alleys and
rights-of-way (said land, rights, benefits, privileges, easements, tenements,
hereditaments, appurtenances, improvements and interests being hereinafter
referred to collectively as the “Property”).
 
This conveyance is made subject to the matters set forth on Exhibit B attached
hereto and made a part hereof for all purposes (such matters being referred to
herein as the “Permitted Exceptions”).
 
TO HAVE AND TO HOLD the Property, subject to the Permitted Exceptions, as
aforesaid, unto Grantee, its successors and assigns, forever; and Grantor does
hereby bind itself and its successors and assigns, to WARRANT AND FOREVER DEFEND
all and singular the Property unto Grantee, its successors and assigns, against
every person whomsoever lawfully claiming or to claim the same, or any part
thereof, by, through or under Grantor, but not otherwise.
 
By acceptance of this Special Warranty Deed, Grantee assumes payment of all
property taxes on the Property for the year __________ and subsequent years.
 
 
Exhibit C – Page 1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Special Warranty Deed has been executed by Grantor to
be effective as of the ___ day of _______________ 20___.
 

 
BEHRINGER HARVARD
 
2800 MOCKINGBIRD LP,
 
a Texas limited partnership
     
By:
Behringer Harvard 2800
   
Mockingbird GP, LLC,
   
a Texas limited liability company,
   
its General Partner
         
By:
             
Name:
             
Title:
 

 
THE STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§

 
This instrument was acknowledged before me on the ___ day of _______________
20___, by ____________________, ____________________ of Behringer Harvard 2800
Mockingbird GP, LLC, a Texas limited liability company, the general partner of
Behringer Harvard 2800 Mockingbird LP, a Texas limited partnership, on behalf of
said limited partnership.
 

     
Notary Public

 
 
Exhibit C – Page 2

--------------------------------------------------------------------------------

 

EXHIBIT D
 
BILL OF SALE
 
Seller, BEHRINGER HARVARD 2800 MOCKINGBIRD LP, a Texas limited partnership
(“Seller”), having its principal place of business at Dallas, Texas, in
consideration of Ten Dollars ($10.00), receipt of which is hereby acknowledged,
does hereby sell, assign, transfer and set over to ____________________, a
__________ __________ (“Purchaser”), the following described personal property,
to-wit:
 
All of the furniture, fixtures, equipment, machines, apparatus, supplies and
personal property, of every nature and description, and all replacements thereof
now owned by Seller and located in or on the real estate described on Exhibit A
attached hereto and made a part hereof.
 
SELLER MAKES NO WARRANTY OF MERCHANTABILITY, QUALITY OR FITNESS FOR A PARTICULAR
PURPOSE IN RESPECT OF THE FOREGOING PROPERTY, AND THE SAME IS SOLD IN “AS IS,
WHERE IS” CONDITION, WITH ALL FAULTS. BY EXECUTION OF THIS BILL OF SALE,
PURCHASER AFFIRMS THAT IT HAS NOT RELIED ON SELLER’S SKILL OR JUDGMENT TO SELECT
OR FURNISH THE FOREGOING PROPERTY FOR ANY PARTICULAR PURPOSE, THAT SELLER MAKES
NO WARRANTY OR MERCHANTABILITY, QUALITY, OR FITNESS FOR ANY PARTICULAR PURPOSE,
AND THAT THE FOREGOING PROPERTY IS BEING SOLD TO PURCHASER WITHOUT
REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY.
 
IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be signed and sealed
in its name by its officers thereunto duly authorized this ___ day of
_______________ 20___.
 

 
BEHRINGER HARVARD
 
2800 MOCKINGBIRD LP,
 
a Texas limited partnership
     
By:
Behringer Harvard 2800
   
Mockingbird GP, LLC,
   
a Texas limited liability company,
   
its General Partner
         
By:
             
Name:
             
Title:
 



THE STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§

 
 
Exhibit D – Page 1

--------------------------------------------------------------------------------

 
 
This instrument was acknowledged before me on the ___ day of _______________
20___, by ____________________, ____________________ of Behringer Harvard 2800
Mockingbird GP, LLC, a Texas limited liability company, the General Partner of
Behringer Harvard 2800 Mockingbird LP, a Texas limited partnership on behalf of
said limited partnership.
 

     
Notary Public

 
 
Exhibit D – Page 2

--------------------------------------------------------------------------------

 

EXHIBIT E
 
ASSIGNMENT AND ASSUMPTION OF INTANGIBLE PROPERTY
AND OTHER RIGHTS
 
THE STATE OF TEXAS
§
   
§
KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF _________________
§
 

 
FOR VALUE RECEIVED, BEHRINGER HARVARD 2800 MOCKINGBIRD LP, a Texas limited
partnership (“Assignor”) hereby conveys, assigns, transfers, and sets over unto
____________________, a __________ __________ (“Assignee”), all the right, title
and interest of Assignor in and to any and all intangible property owned by
Assignor and used in connection with the real estate described on Exhibit A
attached hereto and made a part hereof, and the buildings and improvements
located thereon (“Property”), including without limitation, the right, if any,
to use the name “____________________ Office Building” (specifically excluding,
however the name “Behringer Harvard,” any derivative thereof or any name which
includes the name “Behringer Harvard’ or any derivative thereof), all plans and
specifications in the possession of Assignor which were prepared in connection
with any of the Property, all assignable licenses, permits and warranties now in
effect with respect to the Property, all assignable written contracts and
commitments, if any, described on Exhibit B attached hereto and made a part
hereof, all assignable equipment leases and all rights of Assignor thereunder
relating to equipment located on the Property which will survive the closing
hereunder, but excluding cash on hand and in bank and escrow accounts.
 
Assignor does hereby agree to defend, indemnify and hold harmless Assignee from
any liability, damages, causes of action, expenses and attorneys’ fees incurred
by Assignee by reason of the failure of Assignor prior to the date hereof to
fulfill, perform, discharge and observe all of the various obligations,
covenants, conditions and provisions with respect to the above-described
property.
 
This Assignment shall be binding upon and shall inure to the benefit of
Assignor, Assignee and their respective successors and assigns.
 
 
Exhibit E – Page 1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor has executed this Assignment and Assumption of
Intangible Property and Other Rights to be effective as of the ___ day of
_______________ 20___.
 

 
BEHRINGER HARVARD
 
2800 MOCKINGBIRD LP,
 
a Texas limited partnership
     
By:
Behringer Harvard 2800
   
Mockingbird GP, LLC,
   
a Texas limited liability company,
   
its General Partner
         
By:
             
Name:
             
Title:
 

 
 
Exhibit E – Page 2

--------------------------------------------------------------------------------

 

ACCEPTANCE
 
Assignee hereby accepts the foregoing Assignment and Assumption of Intangible
Property and Other Rights and agrees to become responsible for and assume,
fulfill, perform, discharge and observe all obligations, covenants, conditions
and provisions accruing or arising or required from and after the date hereof
with respect to the above-described property, and does hereby agree to defend,
indemnify and hold harmless Assignor from any liability, damages, causes of
action, expenses and attorneys’ fees incurred by Assignor by reason of the
failure of the undersigned from and after the date hereof to fulfill, perform,
discharge and observe all of the various obligations, covenants, conditions and
provisions with respect to the above-described property.
 
IN WITNESS WHEREOF, this Acceptance has been executed by Assignee to be
effective as of the ___ day of _______________ 20___.
 

 
____________________,
 
a __________ __________
     
By:
         
Name:
         
Title:
 

 
 
Exhibit E – Page 3

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FIRPTA AFFIDAVIT
 
THE STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§



 
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform ____________________, a __________ __________ (Transferee”), that
withholding of tax is not required upon the disposition of a U.S. real property
interest by BEHRINGER HARVARD 2800 MOCKINGBIRD LP, a Texas limited partnership
(“Transferor”), the undersigned hereby certifies as follows:
 
1.           Transferor is not a foreign corporation, foreign partnership,
foreign trust or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);
 
2.           Transferor’s U.S. employer identification number is: #__________;
 
3.           Transferor’s office address is 15601 Dallas Parkway, Suite 600,
Addison, Texas 75001.
 
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
 
Under penalties of perjury, the undersigned, in the capacity set forth below,
hereby declares that he has examined this certification and to the best of his
knowledge and belief it is true, correct, and complete, and the undersigned
further declares that he has authority to sign this document in such capacity.
 
EXECUTED to be effective as of the ___ day of _______________ 20___.
 

 
BEHRINGER HARVARD
 
2800 MOCKINGBIRD LP,
 
a Texas limited partnership
     
By:
Behringer Harvard 2800
   
Mockingbird GP, LLC,
   
a Texas limited liability company,
   
its General Partner
         
By:
             
Name:
             
Title:
 

 
 
Exhibit F – Page 1

--------------------------------------------------------------------------------

 

SWORN TO AND SUBSCRIBED BEFORE ME this ___ day of _______________ 20___.
 

     
Notary Public




 
Exhibit F – Page 2

--------------------------------------------------------------------------------

 

EXHIBIT G

 
AGREEMENT REGARDING DISCLAIMERS
 
This Agreement Regarding Disclaimers (this “Agreement”) is made to be effective
as of the ___ day of _______________ 20___, by ROUNDTREE AUTOMOTIVE GROUP,
L.L.C., a Louisiana limited liability company (“Purchaser”), for the benefit of
BEHRINGER HARVARD 2800 MOCKINGBIRD LP, a Texas limited partnership (“Seller”).
 
RECITALS
 
A.           Seller and Purchaser executed that certain Purchase Agreement
(herein so called) dated to be effective as of the ___ day of _______________
20___, regarding the sale and purchase of certain property more specifically
described therein (the “Property”).
 
B.           The Purchase Agreement requires that at Closing (as defined in the
Purchase Agreement) Purchaser and its counsel shall execute this Agreement;
 
NOW THEREFORE, Purchaser does hereby confirm and agree as follows:
 
1.           No Reliance. Purchaser acknowledges and agrees that Purchaser has
had ample opportunity to review documents concerning the Property and to conduct
physical inspections of the Property, including specifically, without
limitation, inspections regarding the environmental condition of the Property,
the structural condition of the Property, and the compliance of the Property
with the Americans with Disabilities Act of 1990, 42 U.S.C. §12101 et seq.
Purchaser hereby represents, warrants and agrees that (a) Purchaser has examined
the Property and is familiar with the physical condition thereof and has
conducted such investigations of the Property (including without limitation the
environmental condition thereof) as Purchaser has deemed necessary to satisfy
itself as to the condition of the Property and the existence or nonexistence, or
curative action to be taken with respect to, any hazardous or toxic substances
on or discharged from the Property, (b) except as expressly set forth in
Section 5.1 of the Purchase Agreement, neither Seller nor Broker (as defined in
the Purchase Agreement), nor any affiliate, agent, officer, employee or
representative of any of the foregoing has made any verbal or written
representations, warranties, promises or guarantees whatsoever to Purchaser,
express or implied, and in particular, that no such representations, warranties,
guarantees or promises have been made with respect to the physical condition,
operation, or any other matter or thing affecting or related to the Property or
the offering or sale of the Property, and (c) Purchaser has not relied upon any
representations, warranties, guarantees or promises or upon any statements made
or any information provided concerning the Property provided or made by Seller
or Broker, or their respective agents and representatives, and Purchaser has
elected to purchase the Property after having made and relied solely on its own
independent investigation, inspection, analysis, appraisal and evaluation of the
Property and the facts and circumstances related thereto. Without limiting the
generality of the foregoing, Purchaser acknowledges and agrees that neither
Seller nor Broker has any obligation to disclose to Purchaser, and shall have no
liability for its failure to disclose to Purchaser, any information known to it
relating to the Property. Purchaser acknowledges and agrees that all materials,
data and information delivered to Purchaser by or through Seller or Broker in
connection with the transaction contemplated herein have been provided to
Purchaser as a convenience only and that any reliance on or use of such
materials, data or information by Purchaser shall be at the sole risk of
Purchaser.
 
 
Exhibit G – Page 1

--------------------------------------------------------------------------------

 

2.           Disclaimers. PURCHASER ACKNOWLEDGES AND AGREES THAT THE PROPERTY
HAS BEEN SOLD AND CONVEYED TO PURCHASER AND PURCHASER HAS ACCEPTED THE PROPERTY
“AS IS, WHERE IS, WITH ALL FAULTS.” EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 5.1 OF THE PURCHASE AGREEMENT AND THE LIMITED
WARRANTY OF TITLE EXPRESSLY SET FORTH IN THE DEED FROM SELLER TO PURCHASER,
SELLER HEREBY EXPRESSLY DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES OF
ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY. WITHOUT
LIMITING THE GENERALITY OF THE PRECEDING SENTENCE OR ANY OTHER DISCLAIMER SET
FORTH HEREIN, SELLER AND PURCHASER HEREBY AGREE THAT SELLER HAS NOT MADE AND IS
NOT MAKING ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WRITTEN OR
ORAL, AS TO (A) THE NATURE OR CONDITION, PHYSICAL OR OTHERWISE, OF THE PROPERTY
OR ANY ASPECT THEREOF, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF
HABITABILITY, SUITABILITY, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR USE OR
PURPOSE, (B) THE NATURE OR QUALITY OF CONSTRUCTION, STRUCTURAL DESIGN OR
ENGINEERING OF THE IMPROVEMENTS OR THE STATE OF REPAIR OR LACK OR REPAIR OF ANY
OF THE IMPROVEMENTS, (C) THE QUALITY OF THE LABOR OR MATERIALS INCLUDED IN THE
IMPROVEMENTS, (D) THE SOIL CONDITIONS, DRAINAGE CONDITIONS, TOPOGRAPHICAL
FEATURES, ACCESS TO PUBLIC RIGHTS-OF-WAY, AVAILABILITY OF UTILITIES OR OTHER
CONDITIONS OR CIRCUMSTANCES WHICH AFFECT OR MAY AFFECT THE PROPERTY OR ANY USE
TO WHICH PURCHASER MAY PUT THE PROPERTY, (E) ANY CONDITIONS AT OR WHICH AFFECT
OR MAY AFFECT THE PROPERTY WITH RESPECT TO ANY PARTICULAR PURPOSE, USE,
DEVELOPMENT POTENTIAL OR OTHERWISE, (F) THE AREA, SIZE, SHAPE, CONFIGURATION,
LOCATION, CAPACITY, QUANTITY, QUALITY, CASH FLOW, EXPENSES, VALUE, MAKE, MODEL,
COMPOSITION, AUTHENTICITY OR AMOUNT OF THE PROPERTY OR ANY PART THEREOF,
(G) EXCEPT FOR THE LIMITED WARRANTY OF TITLE EXPRESSLY SET FORTH IN THE DEED,
THE NATURE OR EXTENT OF TITLE TO THE PROPERTY, OR ANY EASEMENT, RIGHT-OF-WAY,
LEASE, POSSESSION, LIEN, ENCUMBRANCE, LICENSE, RESERVATION, CONTRACT, CONDITION
OR OTHERWISE THAT MAY AFFECT TITLE TO THE PROPERTY, (H) ANY ENVIRONMENTAL,
GEOLOGICAL, METEOROLOGICAL, STRUCTURAL, OR OTHER CONDITION OR HAZARD OR THE
ABSENCE THEREOF HERETOFORE, NOW OR HEREAFTER AFFECTING IN ANY MANNER THE
PROPERTY, INCLUDING BUT NOT LIMITED TO, THE ABSENCE OF ASBESTOS OR ANY
ENVIRONMENTALLY HAZARDOUS SUBSTANCE ON, IN, UNDER OR ADJACENT TO THE PROPERTY,
(I) THE COMPLIANCE OF THE PROPERTY OR THE OPERATION OR USE OF THE PROPERTY WITH
ANY APPLICABLE RESTRICTIVE COVENANTS, OR WITH ANY LAWS, ORDINANCES OR
REGULATIONS OF ANY GOVERNMENTAL BODY (INCLUDING SPECIFICALLY, WITHOUT
LIMITATION, ANY ZONING LAWS OR REGULATIONS, ANY BUILDING CODES, ANY
ENVIRONMENTAL LAWS, AND THE AMERICANS WITH DISABILITIES ACT OF 1990, 42 U.S.C.
12101 ET SEQ. UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, VIOLATIONS OF ANY APPLICABLE LAWS,
CONSTRUCTION DEFECTS, AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT
HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON CLOSING,
SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER AT ANY
TIME BY REASON OF OR ARISING OUT OF ANY VIOLATIONS OF ANY APPLICABLE LAWS
(INCLUDING ANY ENVIRONMENTAL LAWS), CONSTRUCTION DEFECTS, PHYSICAL CONDITIONS,
AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS
REGARDING THE PROPERTY. PURCHASER AGREES THAT SHOULD ANY WORK BE REQUIRED TO PUT
THE PROPERTY IN COMPLIANCE WITH ANY APPLICABLE LAWS, OR SHOULD ANY CLEANUP,
REMEDIATION OR REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS
ON THE PROPERTY BE REQUIRED AFTER THE DATE OF CLOSING, SUCH WORK, CLEAN-UP,
REMOVAL OR REMEDIATION SHALL BE THE RESPONSIBILITY OF AND SHALL BE PERFORMED AT
THE SOLE COST AND EXPENSE OF PURCHASER.
 
 
Exhibit G – Page 2

--------------------------------------------------------------------------------

 

3.           DTPA Waiver. Purchaser acknowledges and agrees, on its own behalf
and on behalf of its assigns and successors, that the Texas Deceptive Trade
Practices — Consumer Protection Act, Subchapter E of Chapter 17 of the Texas
Business and Commerce Code (the “DTPA”), is not applicable to this transaction.
Accordingly, Purchaser’s rights and remedies with respect to this transaction,
and with respect to all acts or practices of the other, past, present or future,
in connection with this transaction, shall be governed by legal principles other
than the DTPA. In furtherance of the foregoing, Seller and Purchaser agree as
follows:
 
(a)           Purchaser represents that it is a business consumer and that it is
acquiring the Property for commercial or business use. Purchaser further
represents that it has knowledge and experience in financial and business
matters that enable it to evaluate the merits and risks of the business
transaction that is the subject of the Purchase Agreement (including the
acquisition of the Property). Purchaser also represents that it is not in a
significantly disparate bargaining position in relation to Seller.
 
(b)           Purchaser represents that it has been represented by legal counsel
in seeking or acquiring the Property and that the transaction contemplated by
the Purchase Agreement does not involve the purchase or lease of a family
residence occupied or to be occupied as the residence of Purchaser. Concurrently
with the execution of this Agreement, Purchaser shall cause its legal counsel to
sign a copy of this Agreement in the space provided below for the purpose of
complying with Section 17.42(a)(3) of the DTPA.
 
(c)           Purchaser agrees, on its own behalf and on behalf of its assigns
and successors, that all of its rights and remedies under the DTPA are WAIVED
AND RELEASED, including specifically, without limitation, all rights and
remedies resulting from or arising out of any and all acts or practices of
Seller in connection with the business transaction that is the subject of the
Purchase Agreement (including the acquisition of the Property) whether such acts
or practices occur before or after the execution of this Agreement; provided,
however, notwithstanding anything to the contrary herein, in accordance with
Section 17.42 of the DTPA, Purchaser does not waive Section 17.555 of the DTPA.
 
4.           Survival of Disclaimers. Seller and Purchaser agree that the
provisions of this Agreement shall survive Closing.
 

 
ROUNDTREE AUTOMOTIVE GROUP, L.L.C.,
 
a Louisiana limited liability company
     
By:
         
Name:
         
Title:
 

 
 
Exhibit G – Page 3

--------------------------------------------------------------------------------

 